MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 67 
Docket:	   BCD-16-47	
Argued:	   November	8,	2016	       	     	     	    	       	
Decided:	  April	11,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
Majority:	 SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	and	HUMPHREY,	JJ.	
Dissent:	  JABAR,	J.	
	
	
                                  JOHN	F.	MURPHY	HOMES,	INC.	
                                               	
                                              v.	
                                               	
                                       STATE	OF	MAINE	
	
	
ALEXANDER,	J.	

        [¶1]	 	 John	 F.	 Murphy	 Homes,	 Inc.	 (Murphy	 Homes),	 appeals	 from	 a	

judgment	entered	in	the	Business	and	Consumer	Docket	(Horton,	J.)	granting	

summary	judgment	in	favor	of	the	State	on	John	F.	Murphy	Homes’s	complaint	

seeking	recovery	on	the	grounds	of	breach	of	contract,	quantum	meruit,	and	

equitable	 estoppel,	 among	 other	 equitable	 remedies.1	 	 We	 affirm	 the	

judgment.		Because	the	breach	of	contract	and	quantum	meruit	claims	are	not	

legally	viable,	we	focus	our	analysis	on	the	equitable	estoppel	issue.	

    1		The	complaint	does	not	state	separate	counts	or	causes	of	action:	“[Murphy	Homes]	is	legally	

and	equitably	entitled	to	be	paid	.	.	.	under	multiple	alternative	remedial	approaches,	including	but	
not	 necessarily	 limited	 to	 accounting,	 restitution	 and	 damages.”	 	 In	 an	 earlier	 order	 denying	 the	
State’s	 motion	 to	 dismiss,	 the	 trial	 court	 limited	 Murphy	 Homes	 to	 pursuing	 “the	 following	 legal	
theories	and	no	others:	breach	of	contract;	quantum	meruit;	unjust	enrichment;	and	violation	of	the	
federal	 and	 state	 statutes	 and	 rules	 alleged	 to	 require	 the	 State	 to	 pay	 state	 matching	 funds	 or	
‘seed[.]’”		The	trial	court’s	order	appealed	from	also	viewed	Murphy	Homes’s	complaint	as	pursuing	
an	equitable	estoppel	claim.	
2	

                                  I.		CASE	HISTORY	

      [¶2]	 	 The	 following	 facts	 are	 derived	 from	 the	 parties’	 statements	 of	

material	 fact,	 viewed	 in	 the	 light	 most	 favorable	 to	 John	 F.	 Murphy	

Homes,	Inc.,	 the	 nonprevailing	 party.	 	 Estate	 of	 Smith	 v.	 Cumberland	 Cty.,	

2013 ME 13,	¶	2,	60 A.3d 759.	

      [¶3]	 	 Murphy	 Homes	 operates	 a	 Special	 Purpose	 Private	 School.	 	 The	

services	it	offers	to	its	students,	which	are	either	medical	or	educational,	are	

paid	 generally	 in	 two	 ways.	 	 For	 the	 medical	 services	 it	 provides,	 Murphy	

Homes	 bills	 MaineCare	 directly.	 	 MaineCare	 is	 the	 State	 Medicaid	 program,	

administered	 by	 the	 Department	 of	 Health	 and	 Human	 Services	 (DHHS).		

See	22	 M.R.S.	 §	 3173	 (2016).	 	 It	 is	 funded	 by	 the	 State	 and	 federal	

governments:	the	federal	government	covers	two-thirds	of	costs,	and	the	State	

pays	one-third.		The	State’s	one-third	contribution	to	MaineCare	is	commonly	

referred	 to	 as	 the	 “Seed”	 because	 the	 federal	 government’s	 obligation	 to	 pay	

originates	with	the	State’s	promise	to	cover	one-third	of	the	costs.		The	rate	at	

which	 Murphy	 Homes	 may	 bill	 for	 the	 medical	 services	 it	 provides	 is	

established	 by	 MaineCare	 regulations	 stated	 in	 the	 MaineCare	 Benefits	

Manual.	
                                                                                     3	

      [¶4]	 	 During	 the	 time	 at	 issue,	 Murphy	 Homes	 executed	 at	 least	 three	

provider	agreements	with	MaineCare:	in	1998,	in	2001,	and	in	2009.		Each	of	

the	agreements	contains	provisions	requiring	Murphy	Homes	to	comply	with	

all	 relevant	 state	 and	 federal	 laws,	 including	 regulations	 contained	 in	 the	

MaineCare	 Benefits	 Manual.	 	 In	 accordance	 with	 procedures	 outlined	 in	 the	

Manual,	 Murphy	 Homes	 was	 to	 submit	 claims	 for	 payment	 to	 DHHS	

concerning	the	medical	services	it	provided.	

      [¶5]		Under	the	federal	Medicaid	program,	DHHS	reimbursed	providers	

for	approximately	one-third	of	their	eligible	costs,	and	the	federal	government	

was	to	pay,	through	DHHS,	the	remaining	two-thirds.		Pursuant	to	the	Manual,	

after	 Murphy	 Homes	 submitted	 a	 claim,	 DHHS	 would	 send	 Murphy	 Homes	 a	

remittance	 form	 indicating	 the	 amount	 billed	 during	 that	 billing	 cycle,	 the	

“allowed”	 portion	 of	 the	 amount	 billed,	 and	 the	 amount	 DHHS	 was	 actually	

paying.		If	Murphy	Homes	believed	that	it	was	underpaid	on	any	given	claim,	it	

was	 required	 to	 invoke,	 within	 120	 days,	 the	 review	 procedures	 specified	 in	

the	Manual.		See	14 C.M.R. 10 144	101-I-20,	§	1.12	(2014).	

      [¶6]	 	 For	 the	 educational	 services	 it	 provided,	 Murphy	 Homes	 charged	

tuition	to	the	entity	that	referred	the	child	to	its	programs—either	the	public	

school	district,	the	child’s	parents,	or	the	Department	of	Education.		The	Maine	
4	

Department	of	Education	(DOE)	set	Murphy	Homes’s	yearly	tuition	rate	based	

on	 the	 Cost	 Accounting	 and	 Rate	 Establishment	 System	 (CARES)	 report	

Murphy	 Homes	 submitted	 each	 year.	 	 In	 each	 CARES	 report,	 Murphy	 Homes	

was	to	document	its	costs	in	providing	educational	services	for	that	year.	

      [¶7]		Sometime	in	2001,	Murphy	Homes’s	Chief	Financial	Officer	(CFO)	

received	 and	 reviewed	 Murphy	 Homes’s	 first	 payment	 and	 remittance	 form	

for	medical	expenses	from	DHHS.		The	CFO	noticed	that	Murphy	Homes	was	

being	paid	an	amount	less	than	the	amount	denoted	as	“allowed”	on	the	form.		

The	CFO	called	DHHS	to	inquire	about	the	discrepancy,	and	was	informed	by	a	

DHHS	 employee	 that	 the	 difference	 between	 the	 amount	 “allowed”	 and	 the	

lower	amount	actually	paid	was	the	Seed,	or	the	State’s	portion	of	MaineCare	

funding.	 	 The	 DHHS	 employee	 indicated	 that	 the	 Seed	 was	 not	 to	 be	 paid	 by	

DHHS,	but	rather	it	was	“in	the	tuition.”		Although	the	costs	at	issue	were	for	

medical	services	rather	than	educational	services,	the	CFO	believed	what	the	

DHHS	employee	told	him.	

      [¶8]	 	 In	 the	 summer	 of	 2002,	 the	 CFO	 spoke	 with	 the	 DOE	 employee	

responsible	 for	 calculating	 tuition	 rates,	 who	 confirmed	 that	 Seed	 payments	

representing	the	State’s	share	of	the	allowed	medical	expenses	were	added	to	

the	 tuition	 rates	 set	 by	 DOE	 for	 educational	 expenses.	 	 The	 record	 does	 not	
                                                                                     5	

suggest	 that,	 after	 those	 few	 conversations	 with	 DHHS	 and	 DOE	 employees,	

there	 were	 any	 further	 conversations	 with	 State	 employees	 about	 payment	

amounts	 for	 nearly	 a	 decade,	 until	 2011.	 	 During	 all	 of	 this	 time,	 Murphy	

Homes	 continued	 to	 receive	 payments	 and	 payment	 documentation	 that	

demonstrated	on	the	face	of	the	documents	that	Murphy	Homes	was	receiving	

payments	 in	 amounts	 less	 than	 Murphy	 Homes	 believed	 it	 was	 entitled	 to	

receive.	

      [¶9]	 	 Because	 the	 CFO	 believed	 that	 the	 Seed	 payments	 were	 already	

included	in	DOE	tuition	calculations,	he	did	not	include	the	Seed	amount	in	the	

CARES	 forms	 he	 submitted	 to	 DOE	 for	 educational	 expenses.	 	 Despite	 his	

decision	to	omit	the	Seed	information	from	CARES	reports,	the	CFO	believed	

that	 the	 Seed	 was	 being	 paid	 by	 DOE	 in	 part	 because	 Murphy	 Homes	 was	

approved	for	tuition	rates	for	educational	expenses	that	were	higher	than	the	

operating	costs	it	submitted	on	the	CARES	forms.	

      [¶10]	 	 Although	 the	 tuition	 rates	 calculated	 by	 DOE	 were	 higher	 than	

Murphy	 Homes’s	 educational	 operating	 costs,	 the	 rates	 were	 never	 high	

enough	to	cover	both	the	Seed	and	the	educational	operating	costs.		The	CFO	

believed	that	this	discrepancy	was	the	result	of	DOE	including	the	entire	Seed	

amount	 in	 the	 tuition	 rates	 but	 approving	 less	 than	 Murphy	 Homes’s	 total	
6	

annual	educational	costs.		Despite	noting	the	underpayments	apparent	on	the	

remittance	 forms,	 Murphy	 Homes	 never	 invoked	 the	 120-day	 administrative	

review	procedure.	

      [¶11]	 	 In	 reality,	 the	 State	 had	 not	 been	 paying	 the	 Medicaid	 Seed.	 	 At	

some	point	in	2011,	the	State,	through	DHHS,	advised	Murphy	Homes	that	it	

would	 begin	 to	 pay	 “the	 full	 rate.”	 	 The	 State’s	 announcement	 regarding	 full	

payment	 prompted	 Murphy	 Homes’s	 officials	 to	 investigate	 its	 history	 of	

reimbursement	under	the	MaineCare	program.		This	investigation	led	Murphy	

Homes’s	staff	to	conclude	that	there	was	“no	way	[Seed]	could	have	been	part	

of	the	tuition.”	

      [¶12]	 	 On	 April	 12,	 2013,	 Murphy	 Homes	 filed	 a	 complaint	 with	 the	

Superior	 Court	 that	 was	 subsequently	 transferred	 to	 the	 Business	 and	

Consumer	Docket.		Murphy	Homes’s	complaint,	as	construed	by	the	trial	court,	

stated	claims	for	breach	of	contract,	quantum	meruit,	and	an	equitable	claim	

for	unjust	enrichment	or	equitable	estoppel.		See	Fn.	1.		Murphy	Homes	alleges	

that	 it	 is	 owed	 approximately	 $7.5	million	 for	 Seed	 payments	 not	 paid	

between	2001	and	2011.	

      [¶13]	 	 After	 a	 period	 of	 discovery,	 the	 State	 moved	 for	 summary	

judgment	on	all	claims.		The	trial	court	granted	the	State’s	motion,	concluding	
                                                                                        7	

that	 Murphy	 Homes’s	 claims	 for	 breach	 of	 contract	 were	 barred	 because	 it	

failed	 to	 properly	 invoke	 the	 payment	 review	 process	 provided	 in	 the	

MaineCare	 regulations.	 	 Further,	 the	 court	 determined	 that	 Murphy	 Homes	

could	 not	 utilize	 equitable	 estoppel	 to	 prevent	 the	 State	 from	 relying	 on	 the	

120-day	deadline	provided	 in	 the	 Manual,	 because	 Murphy	Homes’s	 reliance	

on	the	statements	of	State	employees	that	the	Seed	payments	were	included	in	

tuition	 rates	 for	 educational	 expenses	 was	 unreasonable	 as	 a	 matter	 of	 law.		

Finally,	 the	 court	 dismissed	 Murphy	 Homes’s	 remaining	 claims	 for	 unjust	

enrichment	 and	 quantum	 meruit,	 concluding	 that	 the	 claims	 were	 barred	

pursuant	 to	 the	 doctrine	 of	 sovereign	 immunity.	 	 Murphy	 Homes	 timely	

appealed.		See	M.R.	App.	P.	2(b).	

                                 II.		LEGAL	ANALYSIS	

A.	   Contract	and	Quantum	Meruit	Claims	

      [¶14]	 	 Compliance	 with	 the	 terms	 of	 a	 contract	 is,	 as	 the	 trial	 court	

determined,	 a	 predicate	 for	 a	 breach	 of	 contract	 claim.	 	 The	 MaineCare	

Benefits	 Manual,	 incorporated	 in	 Murphy	 Homes’s	 provider	 agreements,	

establishes	the	terms	of	the	contract	between	DHHS	and	Murphy	Homes.		The	

regulations	 governing	 the	 MaineCare	 program	 are	 codified	 in	 14 C.M.R.
10 144	101,	 ch.	 101.	 	 The	 regulations	 cover	 various	 aspects	 of	 the	
8	

program-provider	 relationship,	 including	 conflicts	 surrounding	 payment.		

Section	 1.12	 provides	 that	 in	 the	 event	 of	 a	 perceived	 underpayment,	 the	

aggrieved	 provider	 must	 request	 a	 review	 within	 120	 days,	 or	 claims	 are	

waived:	

      If	 a	 provider	 believes	 an	 underpayment	 has	 been	 made	 for	
      covered	 services	 rendered,	 based	 upon	 policy	 and	 procedures	 as	
      described	in	this	Manual,	the	provider	should	accept	and	cash	the	
      check	 issued	 for	 the	 services	 provided.	 	 The	 provider	 must	
      request	 a	 review	 of	 payments,	 using	 the	 MaineCare	 Adjustment	
      Request	 form,	 within	 one	 hundred	 and	 twenty	 (120)	 days	 of	 the	
      remittance	 statement	 date	 or	 waive	 any	 right	to	a	review	of	that	
      payment.	
      	
14 C.M.R. 10 144	101-I-20,	§	1.12	(2014).	

      [¶15]	 	 Here,	 Murphy	 Homes	 failed	 to	 properly	 invoke	 the	 payment	

review	 process	 provided	 in	 the	 MaineCare	 regulations.	 	 As	 the	 trial	 court	

accurately	held,	“the	State’s	contractual	duty	to	pay	does	not	extend	to	claims	

not	 presented	 in	 that	 manner.”	 	 Based	 on	 that	 reasoning,	 the	 trial	 court	

properly	determined	that	Murphy	Homes’s	contract	claim	failed.	

      [¶16]		Absent	legislative	authorization	waiving	sovereign	immunity,	an	

action	 to	 recover	 money	 from	 the	 State	 is	 barred	 by	 sovereign	 immunity,	

see	Drake	 v.	 Smith,	 390 A.2d 541,	 543	 (Me.	 1978).	 	 Although	 the	 State	 may	

waive	 sovereign	 immunity	 and	 be	 sued	 when	 it	 enters	 into	 a	 contract	

pursuant	to	a	statute	granting	it	authority	to	do	so,	id.,	this	waiver	is	limited	to	
                                                                                        9	

actions	arising	out	of	a	breach	of	that	contract,	and	not	alternative	theories	of	

recovery	 such	 as	 quantum	 meruit—also	 called	 “quasi	 contract”	 or	 “implied	

contract,”	 see	 id.	 at	 545-46.	 	 See	 also	 Runnels	 v.	 Quinn,	 2006 ME 7,	 ¶	 10,	

890 A.2d 713  (quantum	 meruit	 as	 “implied	 contract”);	 Danforth	 v.	 Ruotolo,	

650 A.2d 1334,	1335	&	n.2	(Me.	1994)	(quantum	meruit	as	“quasi	contract”).		

Exceptions	 to	 sovereign	 immunity	 are	 strictly	 construed,	 with	 immunity	 the	

rule	and	any	exceptions	narrowly	interpreted.		See	New	Orleans	Tanker	Corp.	

v.	 Dep’t	 of	 Transp.,	 1999 ME 67,	 ¶	 5,	 728 A.2d 673;	 Lovejoy	 v.	 State,	

544 A.2d 750,	 751	 (Me.	 1988).	 	 The	 trial	 court	 properly	 determined	 that	 the	

quantum	meruit	claim	was	barred	by	sovereign	immunity.	

B.	   Equitable	Estoppel	

      [¶17]	 	 The	 undisputed	 facts	 establish	 that	 the	 MaineCare	 Benefits	

Manual	 requires	 that	 any	 provider	 disputing	 amounts	 received	 as	

reimbursement	 from	 the	 State	 seek	 administrative	 review	 of	 those	 disputes	

within	 120	 days	 after	 the	 date	 of	 the	 questioned	 remittance	 statement	 is	

received	from	the	State.		Here,	the	discrepancies	between	amounts	claimed	to	

be	 due	 and	 amounts	 paid	 first	 occurred	 during	 fiscal	 year	 2001—between	

July	1,	2000,	and	June	30,	2001.		The	discrepancies	in	payments	continued	for	
10	

over	 ten	 years	 until	 reimbursement	 practices	 were	 changed	 by	 DHHS	

sometime	during	fiscal	year	2011—between	July	1,	2010,	and	June	30,	2011.	

      [¶18]	 	 During	 this	 period,	 the	 CFO	 of	 Murphy	 Homes	 recognized	 that	

“Seed”	funds	were	not	being	paid	by	DHHS,	but,	based	on	a	few	conversations	

with	 state	 employees,	 did	 not	 include	 the	 unpaid	 Seed	 amounts	 in	 Murphy	

Homes’s	 CARES	 reports	 filed	 with	 the	 State	 “for	 most,	 if	 not	 all,	 of	 the	

approximately	 ten	 years	 at	 issue.”	 	 The	 record	 also	 establishes,	 without	

dispute	as	to	material	fact,	that	the	payment	discrepancies	between	amounts	

billed	 and	 amounts	 paid	 were	 reflected	 in	 remittance	 statements	 sent	 to	

Murphy	 Homes	 by	 the	 State,	 and	 that,	 as	 the	 trial	 court	 observed,	 “it	 was	

obvious	throughout	the	years	in	question	that	[Murphy	Homes]	was	not	being	

paid	Seed.”	

      [¶19]		At	no	time	during	that	ten-fiscal-year	period	did	Murphy	Homes	

invoke	 the	 established	 administrative	 review	 process	 after	 receiving	

remittance	 statements	 that,	 on	 their	 face,	 demonstrated	 that	 the	 so-called	

“Seed”	was	not	being	paid.		Rather	than	invoke	the	established	administrative	

review	 process,	 Murphy	 Homes	 sat	 on	 its	 hands	 for	 nearly	 thirteen	 years	

before	filing	suit	on	April	12,	2013.	
                                                                                                           11	

	       [¶20]	 	 In	 these	 circumstances,	 application	 of	 the	 doctrine	 of	 equitable	

estoppel	to	allow	Murphy	Homes	to	attempt	to	recover	the	$7.5	million	that	it	

now	claims	it	was	underpaid	is	particularly	inappropriate.2		Beyond	ignoring	

the	120-day	review	requirement	throughout	the	ten	years	of	underpayments,	

$3.7	million	of	the	sum	that	Murphy	Homes	now	seeks	to	recover	would	have	

been	 paid	 in	 the	 seven	 years	 before	 April	 12,	 2007,	 outside	 of	 the	 six-year	

statute	 of	 limitations,	 14	 M.R.S.	 §	 752	 (2016),	 that	 limits	 equitable,	 tort,	 or	

contract	actions.	

	       [¶21]		“At	common	law,	it	was	held	that	equitable	estoppel	could	never	

be	applied	against	any	governmental	official	or	agency	acting	in	the	discharge	

of	 any	 governmental	 function.”	 	 City	 of	 Auburn	 v.	 Desgrosseilliers,	

578 A.2d 712,	714	(Me.	1990);	accord	Me.	Sch.	Admin.	Dist.	No.	15	v.	Raynolds,	

413 A.2d 523,	 533	 (Me.	 1980).	 	 In	 Desgrosseilliers	 and	 Raynolds,	 we	 moved	

away	from	an	absolute	prohibition	of	the	application	of	equitable	estoppel	to	

actions	by	governmental	entities,	instead	holding	that	equitable	estoppel	may	

be	 applied	 to	 governmental	 agencies	 “depending	 on	 the	 totality	 of	 the	

particular	 circumstances	 involved,”	 with	 the	 circumstances	 including	 the	

    2		According	to	the	complaint	and	other	documents	in	the	record,	the	actual	amount	in	dispute	is	

$7,475,277.		The	trial	court	indicated	that	the	difference	between	what	Murphy	Homes	billed	and	
what	 it	 was	 paid	 was	 $4.6	 million	 from	 April	 10,	 2007,	 through	 March	31,	2011,	 and	 $3.7	 million	
from	fiscal	year	2001	to	April	10,	2007,	a	total	of	$8.3	million.		This	opinion	will	use	the	$7.5	million	
figure.	
12	

nature	 of	 the	 particular	 governmental	 official	 or	 agency	 acting,	 the	

government	 function	 being	 discharged,	 and	 appropriate	 considerations	

regarding	 public	 policy.	 	 Raynolds, 413 A.2d	 at	 533;	 accord	 Desgrosseilliers,
578 A.2d	at	714.	

	     [¶22]	 	 Summary	 judgment,	 although	 characterized	 as	 entitlement	 to	

judgment	 as	 a	 matter	 of	 law,	 may	 be	 granted	 in	 actions	 involving	 claims	 for	

equitable	 relief,	 such	 as	 Murphy	 Homes’s	 equitable	 estoppel	 claim,	 when	

“(1) there	 is	 no	 genuine	 issue	 of	 material	 fact	 affecting	 either	 the	 equitable	

claims	or	the	equities	to	be	considered	in	deciding	to	take	action,	and	(2)	the	

opponent	 of	 the	 motion	 has	 been	 afforded	 sufficient	 opportunity	 to	 present	

affidavits	 or	 other	 sworn	 evidence	 and	 legal	 arguments.”	 	 Hutz	 v.	 Alden,	

2011 ME 27,	 ¶	 11,	 12 A.3d 1174;	 Univ.	 of	 Me.	 Found.	 v.	 Fleet	 Bank	 of	 Me.,	

2003 ME 20,	 ¶	 20,	 817 A.2d 871;	 see	 also	 Town	 of	 Falmouth	 v.	 Long,	

578 A.2d 1168,	1171	 (Me.	 1990).	 	 Thus,	 a	 summary	 judgment	 in	 an	 action	 in	

equity	 will	 be	 reviewed	 in	 the	 light	 most	 favorable	 to	 the	 losing	 party	 to	

determine	 whether	 the	 record	 supports	 the	 trial	 court’s	 decision	 that	 there	

was	no	genuine	issue	of	material	fact	and	that	the	trial	court	did	not	abuse	its	

discretion	in	granting	or	denying	the	equitable	relief	requested	by	the	moving	

party.		See	Hutz,	2011 ME 27,	¶	12,	12 A.3d 1174.	
                                                                                         13	

	      [¶23]		To	prevail	on	an	equitable	estoppel	claim	against	a	government	

entity,	 the	 proponent	 of	 the	 claim	 must	 demonstrate	 by	 “clear	 and	

satisfactory”	 evidence	 that	 (1)	 the	 statements	 or	 conduct	 of	 a	 governmental	

official	 or	 agency	 induced	 the	 party	 to	 act,	 or	 here,	 to	 fail	 to	 act;	 (2)	 the	

reliance	 was	 detrimental	 to	 the	 party;	 and	 (3)	 the	 reliance	 was	 reasonable.		

Dep’t	of	Health	&	Human	Servs.	v.	Pelletier,	2009 ME 11,	¶	17,	964 A.2d 630.	

	      [¶24]	 	 Here,	 the	 trial	 court	 properly	 rejected	 the	 equitable	 estoppel	

claim	 because	 Murphy	 Homes’s	 reliance	 on	 isolated	 statements	 by	 two	 state	

employees	more	than	a	decade	before	the	action	was	initiated,	when	alleged	

underpayments	 were	 apparent	 in	 documentation	 regularly	 received	 and	

reviewed	over	the	course	of	the	decade,	was	unreasonable	as	a	matter	of	law.		

In	particular,	Murphy	Homes’s	dependence	on	those	statements	as	a	basis	for	

its	 decision	 not	 to	 invoke	 the	 120-day	 review	 process	 was	 insufficient	 as	 a	

matter	 of	 law	 to	 meet	 the	 “clear	 and	 satisfactory”	 evidence	 standard	 for	

generating	a	trial-worthy	issue	of	fact	on	the	reliance	element	of	its	equitable	

estoppel	 claim.	 	 See	 id.	 (quoting	 Dep’t	 of	 Human	 Servs.	 v.	 Bell,	 1998 ME 123,	

¶	8,	711 A.2d 1292).		The	State	was	therefore	entitled	to	a	summary	judgment.		

See	M.R.	Civ.	P.	56(c).	
14	

	       The	entry	is:	

	       	        	        Judgment	affirmed.	

                                       	        	        	        	       	

	
JABAR,	J.,	concurring	in	part	and	dissenting	in	part.	
	
	    [¶25]	 	 I	 respectfully	 dissent	 because	 I	 believe	 that	 John	 F.	 Murphy	

Homes	has	raised	a	disputed	issue	of	material	fact	with	regard	to	its	equitable	

estoppel	defense,	and	therefore	I	would	vacate	and	remand	for	a	trial	on	the	

merits.3	

                                      I.		STANDARD	OF	REVIEW	

	       [¶26]	 	 Because	 this	 case	 involves	 a	 grant	 of	 summary	 judgment,	 we	

must	 conduct	 a	 de	 novo	 review,	 considering	 the	 evidence	 and	 all	 reasonable	

inferences	drawn	therefrom	in	favor	of	the	nonprevailing	party,	which,	in	this	

case	 is	 Murphy	 Homes.	 	 See	 Lever	 v.	 Acadia	 Hosp.	 Corp.,	 2004 ME 35,	 ¶	 2,	

845 A.2d 1178.			



    3	 	 Although	 I	 concur	 with	 the	 Court’s	 conclusion	 that	 Murphy	 Homes’s	 quantum	 meruit	 claims	

are	barred	under	the	doctrine	of	sovereign	immunity,	see	Court’s	opinion	¶	16,	I	do	not	agree	with	
its	 assertion	 that	 “[a]bsent	 legislative	 authorization	 waiving	 sovereign	 immunity,	 an	 action	 to	
recover	money	from	the	State	is	barred	by	sovereign	immunity.”	Id.		Since	deciding	Drake,	the	case	
upon	which	the	Court	relies	in	stating	this	proposition,	we	have	decided	a	number	of	cases	in	which	
we	have	established	that	“[o]ur	jurisprudence	suggests	that	a	general	statute	allowing	the	State	to	
enter	 into	 contracts	 implies	 a	 waiver	 of	 sovereign	 immunity	 by	 the	 Legislature	 when	 the	 State	 is	
sued	 for	 breach	 of	 that	 contract.”	 	 Knowlton	 v.	 Attorney	 General,	 2009 ME 79,	 ¶	 13,	 976 A.2d 973 
(quotations	 omitted);	 see	 also	 Profit	 Recovery	 Group,	 USA,	 Inc.	 v.	 Comm’r,	 Dep’t	 of	 Admin.	 &	 Fin.	
Servs.,	2005 ME 58,	¶	28,	871 A.2d 1237.	
                                                                                       15	

	     [¶27]	 	 The	 Court’s	 opinion	 here	 makes	 various	 references	 to	 the	 trial	

court’s	 decision	 and	 draws	 numerous	 inferences	 unfavorable	 to	 Murphy	

Homes.		See	Court’s	Opinion	¶¶	18,	24	(noting	that	the	trial	court	found	that	

“it	was	obvious	throughout	the	years”	that	Murphy	Homes	was	not	being	paid	

Seed	 and	 “sat	 on	 its	 hands,”	 and	 concluding	 that	 “the	 trial	 court	 properly	

rejected	the	equitable	estoppel	claim”)	(quotation	marks	omitted).	

	     [¶28]		This	language	indicates	that	the	Court	is	applying	the	deferential	

standard	 of	 review	 we	 use	 when	 reviewing	 the	 findings	 of	 a	 fact-finder	 for	

clear	 error,	 and	 not	 one	 we	 utilize	 when	 conducting	 a	 de	 novo	 review.		

See,	e.g.,	 St.	Louis	 v.	 Wilkinson	 Law	 Offices,	 P.C.,	 2012 ME 116,	 ¶¶	 15-16,	

55 A.3d 443  (stating	 that	 in	 an	 appeal	 of	 a	 judgment	 entered	 pursuant	 to	

M.R.	Civ.	P.	50(d),	 this	 Court	 applies	 a	 clear	 error	 standard	 of	 review,	 which	

requires	a	plaintiff	to	“demonstrate	that	a	contrary	finding	is	compelled	by	the	

evidence”);	 Aldus	 v.	 State,	 2000 ME 47,	 ¶¶	 14,	 19,	 748 A.2d 463;	 Gravison	 v.	

Fisher,	2016 ME 35,	¶	31,	134 A.3d 857.	

	     [¶29]	 	 I	 also	 believe	 that	 the	 Court	 improperly	 relied	 on	 Pelletier	 to	

impose	 an	 inappropriate	 evidentiary	 standard	 of	 proof,	 “clear	 and	
16	

satisfactory”	evidence.4		See	Court’s	Opinion	¶	24.		The	Pelletier	Court	limited	

the	 application	 of	 the	 “clear	 and	 satisfactory”	 standard	 to	 cases	 where	 an	

equitable	 estoppel	 claim	 is	 based	 on	 the	 governmental	 actor’s	 silence.		

See	Dep’t	 of	 Health	 &	 Human	 Servs.	 v.	 Pelletier,	 2009 ME 11,	 ¶	 17,	

964 A.2d 630.	 	 In	 Department	 of	 Human	 Services	 v.	 Bell,	 the	 case	 upon	 which	

the	Pelletier	Court	relied,	we	similarly	limited	the	application	of	this	standard	

to	 only	 those	 cases	 where	 a	 party	 relies	 on	 the	 government’s	 inaction.		

1998 ME 123,	 ¶	 8,	 711 A.2d 1292  (“Equitable	 estoppel	 based	 on	 a	 [party’s]	

silence	 will	 only	 be	 applied	 when	 it	 is	 shown	 by	 clear	 and	 satisfactory	 proof	

that	 the	 [party]	 was	 silent	 when	 he	 had	 a	 duty	 to	 speak.”	 (quotation	 marks	

omitted)).	

	       [¶30]		This	is	not	a	case	in	which	the	plaintiff	has	relied	on	government	

inaction.	 	 Rather,	 this	 case	 involves	 Murphy	 Homes’s	 reliance	 on	 the	 State’s	

continuous	 and	 systematic	 affirmative	 conduct	 over	 the	 course	 of	 multiple	

years.		We	should	not	expand	the	“clear	and	convincing”	standard	of	proof	for	

the	 first	 time	 to	 cases	 involving	 the	 statements	 and	 actions	 of	 governmental	

officials,	rather	than	their	mere	silence.	



    4		We	should	stop	using	the	phrase	“clear	and	satisfactory”	because,	as	we	noted	in	Littlefield	v.	

Adler,	 “Clear	 and	 satisfactory	 proof	 means	 clear	 and	 convincing	 proof.”	 	 676 A.2d 940,	 942	
(Me.	1996).		The	use	of	this	phrase	here	serves	only	to	add	confusion	to	our	jurisprudence.			
                                                                                                                 17	

	       [¶31]		In	addition	to	disagreeing	with	the	Court’s	standard	of	review	as	

applied	 to	 the	 facts	 of	 the	 State’s	 conduct,	 I	 also	 believe	 that	 Murphy	 Homes	

has	presented	sufficient	facts	to	raise	a	dispute	of	material	fact	related	to	its	

claim	of	equitable	estoppel.	

                                      II.		EQUITABLE	ESTOPPEL	

	       [¶32]	 	 Murphy	 Homes	 is	 raising	 the	 doctrine	 of	 equitable	 estoppel	 to	

prevent	 the	 State	 from	 asserting	 as	 an	 affirmative	 defense	 Murphy	 Homes’s	

failure	to	timely	seek	administrative	review	of,	or	take	legal	action	regarding,	

the	State’s	failure	make	Seed	payments.5		

	       [¶33]	 	 Equitable	 estoppel	 may	 be	 applied	 against	 governmental	

agencies.	 	 See	 Me.	 Sch.	 Admin.	 Dist.	 No.	 15	 v.	 Raynolds,	 413 A.2d 523,	 533	

(Me.	1980);	see	also	Pelletier,	2009 ME 11,	¶	17,	964 A.2d 630;	City	of	Auburn	

v.	Desgrosseilliers,	578 A.2d 712,	714	(Me.	1990).		A	party	may	not,	however,	

estop	 a	 governmental	 agency	 from	 exercising	 its	 fundamental,	 sovereign	

powers.	 	 See,	 e.g.,	 Fitzgerald	 v.	 City	 of	 Bangor,	 1999 ME 50,	 ¶	 13,	

726 A.2d 1253.	 	 In	 contrast	 to	 situations	 where	 a	 party	 seeks	 to	 prevent	 the	

government	 from	 exercising	 these	 inherent	 powers,	 in	 cases	 involving	 a	


   5	 	 A	 plaintiff	 may	 invoke	 the	 doctrine	 of	 equitable	 estoppel.	 	 See	 Hanusek	 v.	 S.	 Me.	 Med.	 Ctr.,	

584 A.2d 634,	 636	 n.2	 (Me.	 1990).	 	 There,	 we	 established	 that	 “[i]f	 sufficient	 facts	 setting	 out	 the	
elements	 of	 estoppel	 can	 be	 proven,	 estoppel	 should	 be	 available	 to	 bar	 a	 defendant	 from	 raising	
[an	affirmative	defense]	in	a	civil	action.”		Id.		
18	

breach	 of	 contract,	 we	 have	 established	 that	 estoppel	 may	 be	 utilized.		

See	Town	 of	 Milo	 v.	 Milo	 Water	 Co.,	 131 Me. 372,	 378,	 163 A. 163  (1932).	 	 In	

Milo,	we	said,	

       there	seems	to	be	a	general	consensus	of	opinion	in	the	cases	that	
       when	the	State	or	 a	 municipality	makes	itself	party	to	a	contract	
       .	.	.	it	 is,	 in	 matters	 relating	 thereto,	 subject	 to	 the	 same	 law	 of	
       estoppel	as	other	contracting	persons	who	may	be	parties	litigant	
       .	.	.	.		
       	
Id.;	see	also	Dolloff	v.	Gardiner,	148 Me. 176,	184,	91 A.2d 320 (1952).	

	      [¶34]		To	mount	an	equitable	estoppel	defense	to	prevent	the	State	from	

asserting	an	affirmative	defense,	Murphy	Homes	was	required	to	prove	“that	

(1)	the	statements	or	conduct	of	the	governmental	official	or	agency	induced	

[it]	 to	 act;	 (2)	 the	 reliance	 was	 detrimental;	 and	 (3)	 the	 reliance	 was	

reasonable.”		Pelletier,	2009 ME 11,	¶	17,	964 A.2d 630.	

A.	    Statements	or	Conduct	of	the	Government	

	      [¶35]		First,	the	proponent	of	an	equitable	estoppel	defense	must	show	

that	the	State	actor	made	a	misrepresentation,	though	there	is	no	requirement	

that	the	misrepresentation	be	intentional	or	deliberate.		See	Pino	v.	Maplewood	

Packing	 Co.,	 375 A.2d 534,	 539	 (Me.	 1977).	 	 Here,	 there	 is	 no	 dispute	 that	

officials	 from	 two	 State	 agencies—DHHS	 and	 DOE—falsely	 represented	 to	

Murphy	 Homes	 officials	 that	 the	 Seed	 payments	 to	 which	 the	 school	 was	
                                                                                    19	

entitled	 were	 included	 in	 DOE	 tuition	 payments.	 	 These	 statements	 were	

routinely	corroborated	by	documentation	provided	to	Murphy	Homes	by	both	

DHHS	and	DOE.		During	the	relevant	timeframe,	Murphy	Homes	received	from	

DHHS	 invoices	 that	 indicated	 that	 Murphy	 Homes’s	 claims	 for	 medical	

services	were	“allowed”	but	that	it	was	being	paid	an	amount	lower	than	the	

“allowed”	 amount,	 reinforcing	 the	 representations	 of	 the	 DHHS	 official	 who	

told	 Murphy	 Homes’s	 CFO	 that	 although	 the	 Seed	 was	 not	 included	 in	 DHHS	

payments,	 it	 was	 being	 paid	 by	 DOE.	 	 Further,	 DOE	 routinely	 approved	

Murphy	 Homes	 for	 tuition	 payments	 that	 exceeded	 its	 operating	 budget,	

giving	credence	to	the	officials’	assurances	that	the	Seed	payments	that	were	

excluded	from	DHHS	remittance	forms	were	included	in	the	tuition	rates	set	

by	DOE.		Murphy	Homes	claims	that	because	it	relied	upon	these	assurances	

from	State	officials	and	believed	that	the	Seed	payments	were	included	in	the	

tuition	 payments	 from	 DOE,	 it	 never	 sought	 administrative	 review	 of	 the	

payments	 it	 received	 from	 DHHS	 and	 did	 not	 seek	 legal	 redress	 until	 2011.		

Therefore,	 based	 on	 the	 record,	 Murphy	 Homes	 has	 presented	 sufficient	

evidence	 to	 raise	 a	 dispute	 of	 material	 fact	 regarding	 the	 first	 element	 of	

equitable	estoppel.	
20	

B.	   Detrimental	Reliance	

	     [¶36]		Next,	Murphy	Homes	was	required	to	show	that	it	relied	on	the	

words	 and	 actions	 of	 the	 State	 to	 its	 detriment,	 and	 did	 something	 it	 would	

not	have	otherwise	done.		See	Desgrosseilliers, 578 A.2d	at	714.	

	     [¶37]	 	 Because,	 viewing	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 it,	

Murphy	 Homes	 was	 falsely	 assured	 that	 the	 difference	 between	 the	 amount	

listed	 as	 “allowed”	 and	 the	 amount	 it	 was	 actually	 paid	 on	 the	 DHHS	

remittance	forms	was	to	be	paid	by	DOE	as	a	part	of	tuition	payments,	it	never	

sought	 from	 DHHS	 a	 review	 of	 the	 reimbursements	 for	 the	 alleged	

underpayment.	 	 Further,	 Murphy	 Homes	 was	 aware	 of	 and	 had	 previously	

invoked	 payment	 review	 procedures,	 a	 fact	 that	 serves	 as	 further	 proof	 that	

the	State’s	conduct	induced	Murphy	Homes	to	do	something—forego	invoking	

these	 procedures—that	 it	 would	 not	 have	 otherwise	 done.	 	 In	 addition	 to	

dissuading	 Murphy	 Homes	 from	 utilizing	 the	 payment	 review	 process	

provided	 in	 the	 Manual,	 the	 State’s	 conduct	 also	 prevented	 Murphy	 Homes	

from	seeking	legal	redress	until	2011,	at	which	time	some	of	its	claims	were	

barred	 by	 the	 statute	 of	 limitations.	 	 Thus,	 based	 on	 the	 foregoing,	 Murphy	

Homes	has	also	set	forth	sufficient	evidence	to	raise	a	dispute	of	material	fact	

as	to	the	second	element	of	equitable	estoppel.	
                                                                                       21	

C.	   Reasonableness	of	Murphy	Homes’s	Reliance	

	     [¶38]		Lastly,	Murphy	Homes	was	required	to	prove	that	its	reliance	on	

the	State’s	conduct	was	reasonable.		See	Id.		Reasonableness	is	a	fact-intensive	

inquiry,	 and	 a	 court	 may	 conclude	 that	 Murphy	 Homes’s	 reliance	 was	

unreasonable	as	a	matter	of	law	only	when	the	evidence	does	not	present	any	

possible	inferences	of	reasonable	reliance.		Cf.	Levesque	v.	Chan,	569 A.2d 600,	

601	(Me.	1990).		For	instance,	in	Hanusek	v.	Southern	Maine	Medical	Center	the	

plaintiffs,	 a	 husband	 and	 wife,	 attempted	 to	 invoke	 equitable	 estoppel	 to	

prevent	the	hospital	from	raising	a	statute	of	limitations	affirmative	defense	to	

their	 malpractice	 claim	 stemming	 from	 allegedly	 negligent	 treatment	 the	

husband	 received	 at	 the	 hospital.	 	 584 A.2d 634,	 635-36	 (Me.	 1990).		

Specifically,	 the	 plaintiffs	 alleged	 that	 they	 delayed	 consulting	 with	 an	

attorney	 and	 consequently	 filing	 suit	 because	 a	 nurse	 warned	 that	 if	 they	

sought	legal	redress,	the	husband’s	name	would	“be	placed	on	a	computer	and	

all	the	doctors	and	hospitals	in	[the]	area	will	know	about	him	and	no	one	will	

take	him	as	a	patient.”		Id.	at	637	(quotation	marks	omitted).		Relying	on	these	

statements,	the	plaintiffs	refrained	from	taking	action	for	over	two	years,	and	

by	 the	 time	 they	 filed	 suit,	 the	 limitations	 period	 on	 their	 malpractice	 claim	

had	run.		Id.	at	636.	
22	

	     [¶39]	 	 In	 a	 4-3	 decision,	 we	 held	 that	 the	 plaintiffs’	 reliance	 on	 the	

hospital	 employee’s	 statement	 was	 unreasonable	 as	 a	 matter	 of	 law.		

Id.	at	637.		In	arriving	at	this	conclusion,	we	noted	that	the	plaintiffs	failed	to	

take	any	action	related	to	their	legal	claims	for	almost	three	years	in	reliance	

on	a	single	statement.		Id.		Further,	the	plaintiffs	“made	no	attempt	to	confirm	

the	validity	of	the	nurse’s	statement	with	anyone	from	the	hospital,	such	as	an	

administrator	or	a	physician.”		Id.	

	     [¶40]		Unlike	the	circumstances	in	Hanusek,	where	the	plaintiff	relied	on	

a	 single	 statement	 made	 by	 a	 nurse	 of	 the	 defendant	 hospital,	 here	 Murphy	

Homes	 relied	 on	 what	 could	 be	 considered	 objectively	 trustworthy	

information	from	DHHS	and	DOE	officials	that	was	corroborated	by	a	pattern	

of	conduct	occurring	over	the	course	of	many	years.		When	Murphy	Homes’s	

CFO	recognized	a	discrepancy	in	the	payments	the	school	was	receiving	from	

DHHS,	 he	 contacted	 DHHS	 directly	 to	 inquire	 about	 it.	 	 After	 being	 informed	

by	 the	 DHHS	 official	 that	 DOE,	 and	 not	 DHHS,	 would	 be	 paying	 the	 Seed	

through	tuition	payments,	the	CFO	contacted	the	very	person	responsible	for	

calculating	 DOE	 tuition	 rates.	 	 That	 DOE	 official	 corroborated	 the	 erroneous	

information	 the	 CFO	 received	 from	 the	 DHHS	 official.	 	 Apart	 from	 the	

information	Murphy	Homes	received	from	officials	from	both	DHHS	and	DOE,	
                                                                                    23	

it	 also	 relied	 on	 information	 contained	 in	 documentation	 amassed	 over	

multiple	 years	 which	 confirmed	 Murphy	 Homes’s	 understanding	 of	 the	

payment	practices	described	by	the	State	officials.		Additionally,	a	DOE	official	

testified	in	a	deposition	that	she	falsely	certified	on	State-generated	forms	that	

providers	 such	 as	 Murphy	 Homes	 were	 receiving	 Seed	 payments	 for	 the	

purpose	of	obtaining	the	corresponding	federal	match	funds.	

	     [¶41]		Furthermore,	under	this	payment	scheme,	Murphy	Homes	would	

submit	claims	for	reimbursement	for	medical	services	on	a	monthly	basis,	and	

consequently,	 each	 month	 DHHS	 would	 submit	 to	 Murphy	 Homes	 a	

remittance	 form	 indicating	 how	 much	 of	 Murphy	 Homes’s	 claims	 it	 was	

“allowing.”	 	 The	 monthly	 DHHS	 calculations	 usually	 involved	 hundreds	 or	

thousands	 of	 dollars,	 whereas	 the	 annual	 DOE	 tuition	 calculations	 involved	

amounts	 in	 excess	 of	 one	 million	 dollars.	 	 Thus,	 identifying	 discrepancies	

between	 the	 amount	 due	 as	 Seed	 payments	 from	 DHHS	 for	 medical	 services	

billed	 on	 a	 monthly	 basis,	 and	 the	 amount	 due	 as	 tuition	 set	 by	 DOE	 for	

educational	costs	on	a	yearly	basis	was	not	as	“obvious”	as	the	Court	suggests.		

Even	assuming,	arguendo,	that	Murphy	Homes	realized	at	the	earliest	possible	

moment	 that	 Seed	 was	 not	 included	 in	 tuition,	 because	 DOE	 sets	 these	 rates	

on	 a	 yearly	 basis,	 Murphy	 Homes	 would	 have	 been	 foreclosed	 from	 meeting	
24	

DHHS’	 120-day	 payment	 review	 deadline	 for	 a	 large	 portion	 of	 its	 claims.		

Affording	Murphy	Homes	all	favorable	inferences	here,	I	believe	that	it	has	set	

forth	 sufficient	 evidence	 to	 raise	 a	 disputed	 issue	 of	 material	 fact	 as	 to	 the	

third	element	of	its	estoppel	defense	as	well.	

	       [¶42]	 	 Therefore,	 when	 viewing	 the	 evidence	 and	 all	 reasonable	

inferences	derived	therefrom	in	the	light	most	favorable	to	Murphy	Homes,	a	

rational	trier	of	fact	could	conclude	that	its	reliance	on	the	words	and	conduct	

of	the	State	officials	was	reasonable.6		We	should	thus	conclude	that	Murphy	

Homes	has	alleged	sufficient	facts	to	raise	a	disputed	issue	of	material	fact	as	

to	its	equitable	estoppel	defense.		A	jury,	and	not	this	Court,	should	determine	

whether	Murphy	Homes’s	reliance	was	reasonable.	

	       [¶43]	 	 For	 these	 reasons,	 I	 would	 vacate	 and	 remand	 for	 a	 trial	 on	 the	

merits.	


    6		Murphy	Homes	alleges	in	its	complaint	that	it	was	led	to	believe	for	approximately	a	decade	

that	Seed	payments	that	were	supposed	to	be	made	by	DHHS	were	actually	included	in	DOE	tuition	
payments.	 	 In	 concluding	 that	 Murphy	 Homes’s	 equitable	 estoppel	 claim	 fails,	 the	 Court	 here	
unnecessarily	 takes	 an	 “all	 or	 nothing”	 approach.	 	 The	 amount	 of	 time	 Murphy	 Homes	 “sat	 on	 its	
hands”	 before	 seeking	 legal	 redress	 is	 one	 factor	 among	 many	 that	 a	 fact-finder	 may	 consider	 in	
analyzing	 whether	 Murphy	 Homes’s	 reliance	 was	 reasonable.	 	 See,	 e.g.,	 Hanusek, 584 A.2d	 at	 637.		
Consequently,	 a	 trier	 of	 fact	 could	 find	 that	 Murphy	 Homes’s	 reliance	 on	 the	 statements	 of	 State	
officials	regarding	these	payment	practices	was	reasonable	for	some	period	of	time,	but	not	for	the	
entire	 ten	 years	 it	 alleges	 to	 have	 been	 misled.	 	 For	 instance,	 a	 fact-finder	 could	 determine	 that	
Murphy	Homes’s	reliance	was	reasonable	only	during	the	first	two	years	after	the	statements	were	
made,	 a	 finding	 that	 would	 restrict	 Murphy	 Homes’s	 recovery	 to	 only	 those	 damages	 it	 incurred	
during	 that	 timeframe.	 	 The	 Court’s	 decision	 forecloses	 that	 possibility	 by	 holding	 broadly	 that	
Murphy	 Homes’s	 reliance	 on	 these	 statements	 essentially	 was	 unreasonable	 for	 any	 specified	
amount	of	time.	
                                                                                       25	

	      	      	      	      	      	
	
Gerald	 F.	 Petruccelli,	 Esq.	 (orally),	 and	 Kimberly	 A.	 Watson,	 Esq.,	 Petruccelli,	
Martin	&	Haddow,	LLP,	Portland,	for	appellant	John	F.	Murphy	Homes,	Inc.	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Christopher	 C.	 Taub,	 Asst.	 Atty.	 Gen.	
(orally),	Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Business	and	Consumer	Docket	docket	number	CV-2013-47	
FOR	CLERK	REFERENCE	ONLY